                  IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                      FOR THE DISTRICT OF MONTANA                              NOV 16 2018
                           MISSOULA DIVISION                                Clerk, U.S District Court
                                                                              District Of Montana
                                                                                    Missoula



 UNITED STATES OF AMERICA,                             CR 18-55-M-DWM

                     Plaintiff,

        vs.                                                   ORDER

 ROSEANN ROBYN KIPP,

                     Defendant.


      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on November 1, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach. Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Roseann Robyn Kipp's guilty

plea after Kipp appeared before him pursuant to Federal Rule of Criminal

                                            1
Procedure 11, and entered her plea of guilty to one count of wire fraud in violation

of 18 U.S.C. § 1343 (Count I), as set forth in the Information.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

10), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing, when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Roseann Robyn Kipp is adjudged guilty

as charged in Count I of the Information.
                       ¥-
      DATED this [k:_ day ofNovember, 2018.




                                                      lloy, District Judge
                                                       istrict Court




                                            2
